WALSI-I, J.
This case is heard upon demurrer to the declaration.
The declaration sets forth that Rossi, a motion picture operator at a local theatre, was induced to leave his job by the promise of defendant, given through its business agent, that if he did so, the defendant would admit him to membership in its organization. The claim of -the plaintiff is that he left his employment and the defendant refused to carry out its contract with him to the plaintiff’s damage.
The defendant is an unincorporated association.
For plaintiff: Peter M. O’Reilly.
For defendant: Sherwood, ITelizen & Clifford.
Defendant’s grounds of demurrer are that the declaration sets forth no cause of action against defendant, (1) because the statute limits such actions to the recovery of “property,” and (2) because actions on a contract must be ■brought against all the members.
General Laws of Rhode Island, 1923, Chap. 350, Sec. 30, does not, in our opinion, restrict suits against unincorporated associations to those which involve the recovery of “property” only.
A fair interpretation of the clause “or upon any cause of action for or upon which the plaintiff may maintain such an action or proceeding at law * * * ” etc., seems to us to give the plaintiff the right to sue the agents designated in the statute and by such proceeding to bind all the associates in the uincorporated association.
Demurrer overruled.